Exhibit 10.1

 

NOTE: This form contract is a suggested guide only and use of this form or any
variation thereof shall be at the sole discretion and risk of the user parties.
Users of the form contract or any portion or variation thereof are encouraged to
seek the advice of counsel to ensure that their contract reflects the complete
agreement of the parties and applicable law. The International Association of
Drilling Contractors disclaims any liability whatsoever for loss or damages
which may result from use of the form contract or portions or variations
thereof. Computer generated form, reproduced under license from IADC.

 

Revised April, 2003

 



 [image_001.jpg]

INTERNATIONAL ASSOCIATION OF DRILLING CONTRACTORS

DRILLING BID PROPOSAL

AND

DAYWORK DRILLING CONTRACT - U.S.

 

 

 



TO: Virtus Oil and Gas

          1517 San Jacinto Street, Houston, TX  77002

  Please submit bid on this drilling contract form for performing the work
outlined below, upon the terms and for the consideration set forth, with the
understanding that if the bid is accepted by this instrument will constitute a
contract between us. Your bid should be mailed or delivered not later than 5
P.M. on ____________ to the following address:    energydrillingllc@msn.com

 

THIS CONTRACT CONTAINS PROVISIONS RELATING TO INDEMNITY, RELEASE OF LIABILITY,
AND ALLOCATION OF RISK – SEE PARAGRAPHS 4.9, 6.3(c), 10, 12, AND 14

 

This Contract is made and entered into on the date hereinafter set forth by and
between the parties herein designated as “Operator” and “Contractor.”

OPERATOR: Virtus Oil and Gas Address: 1517 San Jacinto Street   Houston, Texas
77002 CONTRACTOR: Energy Drilling, LLC Address: PO Box 1346   Glenrock, WY 82637
   

IN CONSIDERATION of the mutual promises, conditions and agreements herein
contained and the specifications and special provisions set forth in Exhibit “A”
and Exhibit “B” attached hereto and made a part hereof (The “Contract”),
Operator engages Contractor as an Independent Contractor to drill the
hereinafter designated well or wells in search of oil or gas on a Daywork Basis.

 

For purposes hereof, the term “Daywork” or Daywork Basis” means Contractor shall
furnish equipment, labor, and perform services as herein provided, for a
specified sum per day under the direction, supervision and control of Operator
(inclusive of any employee, agent, consultant or subcontractor engaged by
Operator to direct drilling operations). When operating on a daywork basis,
Contractor shall be fully paid at the applicable rates of payment and assumes
only the obligations and liabilities stated herein. Except for such obligations
and liabilities specifically assumed by Contractor, Operator shall be solely
responsible and assumes liability for all consequences of operations by both
parties while on a Daywork basis, including results and all other risks or
liabilities incurred in or incident to such operations.

 

1. LOCATION OF WELL:

Well Name and Number:    Lone Pine 34-11-5- #5

County:    Iron State: Utah Field Name:  Wildcat

Well location and land description:   Section 5, T34S, R11W, S.L.B.&M. 2249’ FNL
976’ FWL

 

1.1 Additional Well Locations or Areas:

  N/A

Locations described above are for well and Contract identification only and
Contractor assumes no liability whatsoever for a proper survey or location stake
on Operator’s lease.

 

2. COMMENCEMENT DATE:

Contractor agrees to use reasonable efforts to commence operations for the
drilling of the well by the ________ day of _________, 2015,

or     Rig availability or upon mutual agreement between parties. As soon as
possible upon Operator receiving permit.

 

3. DEPTH:

3.1 Well Depth: The well(s) shall be drilled to a depth of approximately 7,000
TVD feet, or to the Navajo formation, whichever is deeper, but the Contractor
shall not be required hereunder to drill said well(s) below a maximum depth of
____ feet, unless Contractor and Operator mutually agree to drill to a greater
depth.

 



1

 

 

 

4. DAYWORK RATES:

Contractor shall be paid at the following rates for the work performed
hereunder.

 

4.1 Mobilization: Operator shall pay Contractor a mobilization fee of $
110,000.00 plus a mobilization day rate of $11,900.00 a day to rig up. This sum
shall be due and payable in full at the time the rig is rigged up or positioned
at the well site ready to spud. Mobilization shall include:

Plus actual cost of all required equipment, labor, services, permits, and pilot
cars to load out, transport rig in its entirety and rig up rig, Mobilization
from Thompson Springs, UT to Cedar City, UT to Virtus well site. (See Exhibit A
Page 4 – 4.1.)

 

4.2 Demobilization: Operator shall pay Contractor a demobilization fee of $
110,000.00 plus a demobilization day rate during tear down of

$ 11,900.00 a day, provided however that no demobilization fee shall be payable
if the Contract is terminated due to the total loss or destruction

of the rig. Demobilization shall include:  Plus actual cost of all required
equipment, labor, services, permits and pilot cars to rig down, load out rig in
its entirety

To transport rig to designated area. Demobilization from Virtus well site back
to Thompson Springs, UT. (See Exhibit A Page 4 – 4.2.)

 

4.3 Moving Rate: During the time the rig is in transit to or from a drill site,
or between drill sites, commencing on load out of rig , Operator shall pay
Contractor a sum of $ 11,900.00 per twenty-four (24) hour day.

 

4.4 Operating Day Rate: For work performed per twenty-four (24) hour day with
Four men per 12 hour period man crew the operating day rate shall be:

 



Depth Intervals         From   To   Without Drill Pipe   With Drill Pipe 0   TD
  $14,000.00 per day   $14,000.00 per day

 



The Operating Dayrate will begin when the drilling unit is rigged up at the
drilling location and ready to commence operations and will cease when the rig
is ready to be moved off the location. Operator will reimburse contractor $50.00
per man per day or Contractor’s personnel subsistence.

 

If under the above column "With Drill Pipe" no day rates are specified, the rate
per twenty-four hour day when drill pipe is in use shall be the applicable rate
specified in the



column "Without Drill Pipe" plus compensation for any drill pipe actually used
at the rates specified below, computed on the basis of the maximum drill pipe in
use at any



time during each twenty-four hour day.

DRILL PIPE RATE PER 24-HOUR DAY

  Straight Hole   Size   Grade  

Directional or

Uncontrollable Deviated Hole

Size   Grade $          Included per ft. 41/2 -XH   S135 $ N/A per ft. N/A   N/A
$          N/A per ft.       $   per ft.       $          N/A per ft.       $  
per ft.      

 

Directional or uncontrolled deviated hole will be sole responsibility of
Operator.

 

Drill pipe shall be considered in use not only when in actual use but also while
it is being picked up or laid down. When drill pipe is standing in the derrick,
it shall not be considered in use, provided, however, that if Contractor
furnishes special strings of drill pipe, drill collars, and handling tools as
provided for in Exhibit "A", the same shall be considered in use at all times
when on location or until released by Operator. In no event shall fractions of
an hour be considered in computing the amount of time drill pipe is in use but
such time shall be computed to the nearest hour, with thirty minutes or more
being considered a full hour and less than thirty minutes not to be counted.

 

4.5 Repair Time: In the event it is necessary to shut down Contractor's rig for
repairs, excluding routine rig servicing, Contractor shall be allowed
compensation at the applicable rate for such shut down time up to a maximum of 4
hours for any one rig repair job, but not to exceed 24 hours of such
compensation for any calendar month. Thereafter, Contractor shall be compensated
at a rate of $___________ per twenty-four (24) hour day. Routine rig servicing
shall include, but not be limited to, cutting and slipping drilling line,
changing pump or swivel expendables, testing BOP equipment, lubricating rig, and

 

4.6 Standby Time Rate: $ 11,900.00 per twenty-four (24) day. Standby time shall
be defined to include time when the rig is shut down for any reason although in
readiness to begin or resume operations but Contractor is waiting on orders of
Operator or on materials, services or other items to be furnished by Operator.

 

4.7 Drilling Fluid Rates: When drilling fluids of a type and characteristic that
increases Contractor’s cost of performance hereunder, including, but not limited
to, oil-based mud or potassium chloride, are in use, Operator shall pay
Contractor in addition to the operating rate specified above:

(a) $ 50.00 per man per day for Contractor’s rig-site personnel subsistence.

(b) $ ------- per day additional operating rate; and

(c) Cost of all labor, material and services plus 8 hours operating rate to
clean rig and related equipment.

 



2

 

 

 

4.8 Force Majeure Rate: $ 11,900.00 per twenty-four (24) hour day for any
continuous period that normal operations are suspended or cannot be carried on
due to conditions of Force Majeure as defined in Paragraph 17 hereof. It is,
however, understood that subject to Subparagraph 6.3 below, Operator can release
the rig in accordance with Operator's right to direct stoppage of the work,
effective when conditions will permit the rig to be moved from the location.

 

4.9 Reimbursable Costs: Operator shall reimburse Contractor for the costs of
material, equipment, work or services which are to be furnished by Operator as
provided for herein but which for convenience are actually furnished by
Contractor at Operator's request, plus 15 percent for such cost of handling.

When, at Operator’s request and with the Contractor’s agreement, the Contractor
furnishes or subcontracts for certain items or services which Operator is
required herein to provide, for purposes of the indemnity and release provisions
of this Contract, said items or services shall be deemed to be Operator
furnished items or services. Any subcontractors so hired shall be deemed to be
Operator’s contractor, and Operator shall not be relieved of any of its
liabilities in connection therewith.

 

4.10 Revision in Rates: The rates and/or payments herein set forth due to
Contractor from Operator shall be revised to reflect the change in costs if the
costs of any of the items hereinafter listed shall vary by more than 5% percent
from the costs thereof on the date of this Contract or by the same percent after
the date of any revision pursuant to this Subparagraph:

(a)Labor costs, including all benefits, of Contractor's personnel;

(b)Contractor's cost of insurance premiums;

(c)Contractor's cost of fuel, including all taxes and fees; the cost per
gallon/MCF being $ N/A ; Operator furnishes fuel.

(d)Contractor's cost of catering, when applicable;

(e)If Operator requires Contractor to increase or decrease the number of
Contractor's personnel;

(f)Contractor's cost of spare parts and supplies with the understanding that
such spare parts and supplies constitute N/A percent of the operating rate and
that the parties shall use the U.S. Bureau of Labor Statistics Oil Field and Gas
Drilling Machinery Producer Price Index (Series ID WPU119102) to determine to
what extent a price variance has occurred in said spare parts and supplies;

(g)If there is any change in legislation or regulations in the area in which
Contractor is working or other unforeseen, unusual event that alters
Contractor’s
financial burden.

 

5. TIME OF PAYMENT:

 

Payment is due by Operator to Contractor as follows:

 

5.0 The IADC Tour Sheets shall be filled out every twelve (12) hours. The Tour
Sheets shall be signed by the Operator’s and Contractor’s Representatives by
12:00 PM daily. After the Tour Sheets are approved by the Operator’s onsite
Representative, all rights shall be waived to further question, negotiation, and
dispute or request any type of discounts or changes of any kind. If there is any
question or objection to any of the items listed on the Tour Sheet, the Operator
shall have 24 hours to address those concerns with the Contractor. Fully
approved Tour Sheets shall be maintained and include as part of this contract.

 

5.1 Contractor will invoice Operator at the end of each week (seven days) of
which the invoices will be paid in accordance herein. Payment for drilling and
other work performed at applicable day rates, and all other applicable charges
shall be due, upon presentation of invoice in which such work was performed or
other charges are incurred. All invoices will be e-mailed to Operator at the
e-mail address provided, unless Operator does hereby designate that such
invoices shall be mailed as follows:

to the Operator’s address hereinabove shown.

 

5.2 Late Payment: Operator shall pay all invoices upon receipt. Any sums not
paid within the above specified days shall bear an interest rate of 1.5% percent
per month or the maximum legal rate, whichever is less, per month from the due
date until paid. If Operator does not pay invoices within the above stated time,
Contractor may suspend operations or terminate this Contract as specified under
Subparagraph 6.3.

 

6. TERM:

 

6.1 Duration of Contract: This Contract shall remain in full force and effect
until drilling operations are completed on the well or wells specified in
Paragraph 1 above, or for a term of one (1) well , commencing on the date
specified in Paragraph 2 above.

 

6.2 Extension of Term: Operator may extend the term of this Contract for N/A
well(s) or for a period of N/A by giving notice to Contractor at least N/A days
prior to completion of the well then being drilled or by N/A.

 

6.3 Early Termination:

 

(a) By Either Party: Upon giving of written notice, either party may terminate
this Contract when total loss or destruction of the rig, or a major breakdown
with indefinite repair time necessitate stopping operations hereunder.

 

 



3

 

 

(b) By Operator: Notwithstanding the provisions of Paragraph 3 with respect to
the depth to be drilled, Operator shall have the right to direct the stoppage of
the work to be performed by Contractor hereunder at any time prior to reaching
the specified depth, and even though Contractor has made no default hereunder.
In such event, Operator shall reimburse Contractor as set forth in Subparagraph
6.4 hereof.

 

(c) By Contractor: Notwithstanding the provisions of Paragraph 3 with respect to
the depth to be drilled, in the event Operator shall become insolvent, or be
adjudicated a bankrupt, or file, by way of petition or answer, a debtor's
petition or other pleading seeking adjustment of Operator's debts, under any
bankruptcy or debtor’s relief laws now or hereafter prevailing, or if any such
be filed against Operator, or in case a receiver be appointed of Operator or
Operator's property, or any part thereof, or Operator's affairs be placed in the
hands of a Creditor's Committee, or, following three business days prior written
notice to Operator if Operator does not pay Contractor within the time specified
in Subparagraph 5.2 all undisputed items due and owing, Contractor may, at its
option, elect to terminate further performance of any work under this Contract
and Contractor's right to compensation shall be as set forth in Subparagraph 6.4
hereof, or (2) suspend operations until payment is made by Operator



in which event the standby time rate contained in Subparagraph 4.6 shall apply
until payment is made by Operator and operations are resumed. In addition to
Contractor’s rights to suspend operations or terminate performance under this
Paragraph, Operator hereby expressly agrees to protect, defend and indemnify
Contractor from and against any claims, demands and causes of action, including
all costs of defense, in favor of Operator, Operator's co-venturers, co-lessees
and joint owners, or any other parties arising out of any drilling commitments
or obligations contained in any lease, farmout agreement or other agreement,
which may be affected by such suspension or termination of performance
hereunder.

 

6.4 Early Termination Compensation:

 

(a) Prior to Commencement: In the event Operator terminates this Contract prior
to commencement of operations hereunder, Operator shall pay Contractor as
liquidated damages and not as a penalty a sum equal to the standby rate
(Subparagraph 4.6) for a period of 7 days or a lump sum of $ 98,000.00.

 

(b) Prior to Spudding: If such termination occurs after commencement of
operations but prior to the spudding of the well, Operator shall pay to
Contractor the sum of the following: (1) all expenses reasonably and necessarily
incurred and to be incurred by Contractor by reason of the Contract and by
reason of the premature termination of the work, including the expense of
drilling or other crew members and supervision directly assigned to the rig; (2)
ten percent (10%) of the amount of such reimbursable expenses; and (3) a sum
calculated at the standby time rate for all time from the date upon which
Contractor commences any operations hereunder down to such date subsequent to
the date of termination as will afford Contractor reasonable time to dismantle
its rig and equipment provided, however, if this Contract is for a term of more
than one well or for a period of time, Operator shall pay Contractor, in
addition to the above, the Force Majeure Rate, less any unnecessary labor, from
that date subsequent to termination upon which Contractor completes dismantling
its rig and equipment until the end of the term or move out if necessary.

 

(c) Subsequent to spudding: If such termination occurs after the spudding of the
well, Operator shall pay Contractor (1) the amount for all applicable rates and
all other charges and reimbursements due to Contractor; but in no event shall
such sum, exclusive of reimbursements due, be less than would have been earned
for 7 days at the applicable day rate "Without Drill Pipe" and the actual amount
due for drill pipe used in accordance with the above rates; or (2) at the
election of Contractor and in lieu of the foregoing, Operator shall pay
Contractor for all expenses reasonably and necessarily incurred and to be
incurred by reason of this Contract and by reason of such premature termination
plus a lump sum of $98,000.00 provided, however, if this Contract is for a term
of more than one well or for a period of time, Operator shall pay Contractor, in
addition to the above, the Force Majeure Rate less any unnecessary labor from
the date of termination until the end of the term or _____________.

 

7. CASING PROGRAM

 

Operator shall have the right to designate the points at which casing will be
set and the manner of setting, cementing and testing. Operator may modify the
casing program, however, any such modification which materially increases
Contractor's hazards or costs can only be made by mutual consent of Operator and
Contractor and upon agreement as to the additional compensation to be paid
Contractor as a result thereof.

 

8. DRILLING METHODS AND PRACTICES:

 

8.1 Contractor shall maintain well control equipment in good condition at all
times and shall use all reasonable means to prevent and control fires and
blowouts and to protect the hole.

 

8.2 Subject to the terms hereof, and at Operator's cost, at all times during the
drilling of the well, Operator shall have the right to control the mud program,
and the drilling fluid must be of a type and have characteristics and be
maintained by Contractor in accordance with the specifications shown in Exhibit
"A".

 

8.3 Each party hereto agrees to comply with all laws, rules, and regulations of
any federal, state or local governmental authority which are now or may become
applicable to that party's operations covered by or arising out of the
performance of this Contract. When required by law, the terms of Exhibit "B"
shall apply to this Contract. In the event any provision of this Contract is
inconsistent with or contrary to any applicable federal, state or local law,
rule or regulation, said provision shall be deemed to be modified to the extent
required to comply with said law, rule or regulation, and as so modified said
provision and this Contract shall continue in full force and effect.

 

 



4

 

 

8.4 Contractor shall keep and furnish to Operator an accurate record of the work
performed and formations drilled on the IADC-API Daily Drilling Report Form or
other form acceptable to Operator. A legible copy of said form shall be
furnished by Contractor to Operator.

 

8.5 If requested by Operator, Contractor shall furnish Operator with a copy of
delivery tickets covering any material or supplies provided by Operator and
received by Contractor.

 

9. INGRESS, EGRESS, AND LOCATION:

 



Operator hereby assigns to Contractor all necessary rights of ingress and egress
with respect to the tract on which the well is to be located for the performance
by Contractor of all work contemplated by this Contract. Should Contractor be
denied free access to the location for any reason not reasonably within
Contractor's control, any time lost by Contractor as a result of such denial
shall be paid for at the standby time rate. Operator agrees at all times to
maintain the road and location in such a condition that will allow free access
and movement to and from the drilling site in an ordinarily equipped highway
type vehicle. If Contractor is required to use bulldozers, tractors, four-wheel
drive vehicles, or any other specialized transportation equipment for the
movement of necessary personnel, machinery, or equipment over access roads or on
the drilling location, Operator shall furnish the same at its expense and
without cost to Contractor. The actual cost of repairs to any transportation
equipment furnished by Contractor or its personnel damaged as a result of
improperly maintained access roads or location will be charged to Operator.
Operator shall reimburse Contractor for all amounts reasonably expended by
Contractor for repairs and/or reinforcement of roads, bridges and related or
similar facilities (public and private) required as a direct result of a rig
move pursuant to performance hereunder. Operator shall be responsible for any
costs associated with leveling the rig because of location setting.

 



10. SOUND LOCATION:

 



Operator shall prepare a sound location adequate in size and capable of properly
supporting the drilling rig, and shall be responsible for a casing and cementing
program adequate to prevent soil and subsoil wash out. It is recognized that
Operator has superior knowledge of the location and access routes to the
location, and must advise Contractor of any subsurface conditions, or
obstructions (including, but not limited to, mines, caverns, sink holes,
streams, pipelines, power lines and communication lines) which Contractor might
encounter while en route to the location or during operations hereunder. In the
event subsurface conditions cause a cratering or shifting of the location
surface, or if seabed conditions prove unsatisfactory to properly support the
rig during marine operations hereunder, and loss or damage to the rig or its
associated equipment results therefrom, Operator shall, without regard to other
provisions of this Contract, including Subparagraph 14.1 hereof, reimburse
Contractor for all such loss or damage including removal of debris and payment
of Force Majeure Rate during repair and/or demobilization if applicable.



 



11. EQUIPMENT CAPACITY

 

Operations shall not be attempted under any conditions which exceed the capacity
of the equipment specified to be used hereunder or where canal or water depths
are in excess of N/A feet. Without prejudice to the provisions of Paragraph 14
hereunder, Contractor shall have the right to make the final decision as to when
an operation or attempted operation would exceed the capacity of specified
equipment. Pumps will be ran 80% manufactures recommendation

 

12. TERMINATION OF LOCATION LIABILITY:

 



When Contractor has concluded operations at the well location, Operator shall
thereafter be liable for damage to property, personal injury or death of any
person which occurs as a result of conditions of the location and Contractor
shall be relieved of such liability; provided, however, if Contractor shall
shall subsequently reenter upon the location for any reason, including removal
of the rig, any term of the Contract relating to such reentry shall become
applicable during such period.



 



13. INSURANCE

 



During the life of this Contract, Contractor shall at Contractor's expense
maintain, with an insurance company or companies authorized to do business in
the state where the work is to be performed or through a self-insurance program,
insurance coverage’s of the kind and in the amount set forth in Exhibit "A",
insuring the liabilities specifically assumed by Contractor in Paragraph 14 of
this Contract. Contractor shall procure from the company or companies writing
said insurance a certificate or certificates that said insurance is in full
force and effect and that the same shall not be canceled or materially changed
without ten (10) days prior written notice to Operator. For liabilities assumed
hereunder by Contractor, its insurance shall be endorsed to provide that the
underwriters waive their right of subrogation against Operator. Operator will,
as well, cause its insurer to waive subrogation against Contractor for liability
it assumes and shall maintain, at Operator’s expense, or shall self insure,
insurance coverage as set forth in Exhibit “A” of the same kind and in the same
amount as is required of Contractor, insuring the liabilities specifically
assumed by Operator in Paragraph 14 of this Contract. Operator shall procure
from the company or companies writing said insurance a certificate or
certificates that said insurance is in full force and effect and that the same
shall not be canceled or materially changed without (10) days prior written
notice to Contractor. Operator and Contractor shall cause their respective
underwriters to name the other additionally insured but only to the extent of
the indemnification obligations assumed herein.

 



5

 

 



 



14. RESPONSIBILITY FOR LOSS OR DAMAGE, INDEMNITY, RELEASE OF LIABILITY AND
ALLOCATION OF RISK:

 

14.1 Contractor's Surface Equipment: Contractor shall assume liability at all
times for damage to or destruction of Contractor's surface equipment, regardless
of when or how such damage or destruction occurs, and Contractor shall release
Operator of any liability for any such loss, except loss or damage under the
provisions of Paragraph 10 or Subparagraph 14.3.

 



14.2 Contractor’s In-Hole Equipment: Operator shall assume liability at all
times for damage to or destruction of Contractor’s in-hole equipment, including,
but not limited to, drill pipe, drill collars, and tool joints, and Operator
shall reimburse Contractor for the valve of any such loss or damage; the value
to be determined by agreement between Contractor and Operator as current repair
costs or 100 percent of current new replacement cost of such equipment delivered
to the well site.

 

14.3 Contractor's Equipment - Environmental Loss or Damage: Notwithstanding the
provisions of Subparagraph 14.1 above, Operator shall assume liability at all
times for damage to or destruction of Contractor's equipment, resulting from the
presence of H2S, CO2 or other corrosive elements that enter the drilling fluids
from subsurface formations or the use of corrosive, destructive or abrasive
additives in the drilling fluids.

 



14.4 Operator's Equipment: Operator shall assume liability at all times for
damage to or destruction of Operator's or its co-ventures’, co-lessees’’ or
joint owners’ equipment, including, but not limited to, casing, tubing, well
head equipment, and platform if applicable, regardless of when or how such
damage or destruction occurs, and Operator shall release Contractor of any
liability for any such loss or damage.

 

14.5 The Hole: In the event the hole should be lost or damaged, Operator shall
be solely responsible for such damage to or loss of the hole, including the
casing therein. Operator shall release Contractor and its suppliers, contractors
and subcontractors of any tier of any liability for damage to or loss of the
hole, and shall protect defend and indemnify Contractor and its suppliers,
contractors and subcontractors of any tier from and against any and all claims,
liability, and expense relating to such damage to or loss of the hole.

 

14.6 Underground Damage: Operator shall release Contractor and its suppliers,
contractors and subcontractors of any tier of any liability for, and shall
protect, defend and indemnify Contractor, and its suppliers, contractors and
subcontractors of any tier from and against any all claims, liability, and
expense resulting from operations under this Contract on account of injury to,
destruction of, or loss or impairment of any property right in or to oil, gas,
or other mineral substance or water, if at the time of the act or omission
causing such injury, destruction, loss, or impairment, said substance had not
been reduced to physical possession above the surface of the earth, and for any
loss or damage to any formation, strata, or reservoir beneath the surface of the
earth.

 

14.7 Inspection of Materials Furnished by Operator: Contractor agrees to
visually inspect all materials furnished by Operator before using same and to
notify Operator of any apparent defects therein. Contractor shall not be liable
for any loss or damage resulting from the use of materials furnished by
Operator, and Operator shall release Contractor from , and shall protect, defend
and indemnify Contractor from and against, any such liability.

 

14.8 Contractor's Indemnification of Operator: Contractor shall release Operator
of any liability for, and shall protect, defend and indemnify Operator from and
against all claims, demands, and cause of action of every kind and character,
without limit and without regard to the causes thereof or the negligence of any
party or parties, arising in connection herewith in favor of Contractor’s
employees or Contractor’s subcontractors of any tier (inclusive of any agent or
consultant engaged by Contractor) or their employees, or Contractor’s invitees,
on account of bodily injury, death or damage to property. Contractor’s indemnity
under this Paragraph shall be without regard to and without any right to
contribution from any insurance maintained by Operator pursuant to Paragraph 13.
If it is judicially determined that the monetary limits of insurance required
hereunder or of the indemnities voluntarily assumed under Subparagraph 14.8
(which Contractor and Operator hereby agree will be supported either by
available liability insurance, under which the insurer has no right of
subrogation against the indemnities, or voluntarily self-insured, in part or
whole) exceed the maximum limits permitted under applicable law, it is agreed
that said insurance requirements or indemnities shall automatically be amended
to conform to the maximum monetary limits permitted under such law.

 

14.9 Operator's Indemnification of Contractor: Operator shall release Contractor
of any liability for, and shall protect, defend and indemnify Contractor from
and against all claims, demands, and causes of action of every kind and
character, without limit and without regard to the cause or causes thereof or
the negligence of any party or parties, arising in connection herewith in favor
of Operator’s employees of Operator’s contractors of any tier (inclusive of any
agent, consultant or subcontractor engaged by Operator) or their employees, or
Operator’s invitees, other than those parties identified in Subparagraph 14.8 on
account of bodily injury, death or damage to property. Operator's indemnity
under this Paragraph shall be without regard to and without any right to
contribution from any insurance maintained by Contractor pursuant to Paragraph
13. If it is judicially determined that the monetary limits of insurance
required hereunder or of the indemnities voluntarily assumed under Subparagraph
14.9 (which Contractor and Operator hereby agree will be supported either by
available liability insurance, under which the insurer has no right of
subrogation against the indemnitees, or voluntarily self-insured, in part or
whole) exceed the maximum limits permitted under applicable law, it is agreed
that said insurance requirements or indemnities shall automatically be amended
to conform to the maximum monetary limits permitted under such law.

 



6

 

 



 

14.10 Liability for Wild Well: Operator shall be liable for the cost of
regaining control of any wild well, as well as for cost of removal of any debris
and cost of property remediation and restoration, and Operator shall release,
project, defend and indemnity Contractor and its suppliers, contractors and
subcontractors of any tier from and against any liability for such cost.

 

14.11 Pollution and Contamination: Notwithstanding anything to the contrary
contained herein, except the provisions of Paragraphs 10 and 12, it is
understood and agreed by and between Contractor and Operator that the
responsibility for pollution and contamination shall be as follows:

 

(a) Contractor shall assume all responsibility for, including control and
removal of, and shall protect, defend and indemnify Operator from and against
all claims, demands and causes of action of every kind and character arising
from pollution or contamination, which originates above the surface of the land
or water from spills of fuels, lubricants, motor oils, pipe dope, paints,
solvents, ballast, bilge and garbage, except unavoidable pollution from reserve
pits, wholly in Contractor's possession and control and directly associated with
Contractor's equipment and facilities.

 

(b) Operator shall assume all responsibility for, including control and removal
of, and shall protect, defend and indemnify Contractor and its suppliers,
contractors and subcontractors of any tier from and against all claims, demands,
and causes of action of every kind and character arising directly or indirectly
from all other pollution or contamination which may occur during the conduct of
operations hereunder, including, but not limited to, that which may result from
fire, blowout, cratering, seepage or any other uncontrolled flow of oil, gas,
water or other substance, as well as the use or disposition of all drilling
fluids, including, but not limited to, oil emulsion, oil base or chemically
treated drilling fluids, contaminated cuttings or cavings, lost circulation and
fish recovery materials and fluids. Operator shall release Contractor and its
suppliers, contractors and subcontractors of any tier of any liability for the
foregoing.

 

(c) In the event a third party commits an act or omission which results in
pollution or contamination for which either Contractor or Operator, for whom
such party is performing work, is held to be legally liable, the responsibility
therefor shall be considered, as between Contractor and Operator, to be the same
as if the party for whom the work was performed had performed the same and all
of the obligations respecting protection, defense, indemnity and limitation of
responsibility and liability, as set forth in (a) and (b) above, shall be
specifically applied.

 

14.12 Consequential Damages; Subject to and without affecting the provisions of
this Contract regarding the payment right and obligations of the parties or the
risk of loss, release and indemnity rights and obligations of the parties, each
party shall at all times be responsible for and hold harmless and indemnify the
other party from and against its own special, indirect or consequential damages,
and the parties agree that special, indirect or consequential damages shall be
deemed to include, without limitation, the following: loss of profit or revenue;
costs and expenses resulting from business interruptions; loss of or delay in
production; loss of or damage to the leasehold; loss of or delay in drilling or
operating rights; cost of or loss of use of property, equipment, materials and
services, including without limitation those provided by contractors or
subcontractors of every tier or by third parties. Operator shall at all times be
responsible for and hold harmless and indemnify Contractor and its suppliers,
contractors and subcontractors of any tier from and against all claims, demands
and causes of action of every kind and character in connection with such
special, indirect or consequential damages suffered by Operator’s co-owners,
co-ventures, co-lessees, farmors, farmees, partners and joint owners.

 

14.13 Indemnity Obligation: Except as otherwise expressly limited in this
Contract, it is the intent of parties hereto that all releases, indemnity
obligations and/or liabilities assumed by such parties under terms of this
Contract, including, without limitation, Subparagraphs 4.9 and 6.3 (c),
Paragraphs 10 and 12, and Subparagraphs 14.1 through 14.12 hereof, be without
limit and without regard to the cause or causes thereof, including, but not
limited to, pre-existing Conditions, defect or ruin of premises or equipment,
strict liability, regulatory or statutory liability, products liability, breach
of representation or warranty (express or implied) ,breach of duty (whether
statutory, contractual or otherwise) any theory of tort, breach of contract,
fault, the negligence of any degree or character (regardless of whether such
negligence is sole, joint or concurrent, active, passive or gross) of any party
or parties, including the party seeking the benefit of the release, indemnity or
assumption of liability, or any other theory of legal liability. The
indemnities, and releases and assumptions of liability extended by the parties
hereto under the provisions of Subparagraphs 4.9 and 6.3 and Paragraphs 10, 12
and 14 shall inure to the benefit of such parties, their co-venturers,
co-lessees, joint owners, their parent, holding and affiliated companies and the
officers, directors, stockholders, partners, managers representatives,
employees, consultants, agents, servants and insurers of each. Except as
otherwise provided herein, such indemnification and assumptions of liability
shall not be deemed to create any rights to indemnification in any person or
entity not a party to this Contract, either as a third party beneficiary or by
reason of any agreement of indemnity between one of the parties hereto and
another person or entity not a party to this Contract.

 

15. AUDIT

 

If any payment provided for hereunder is made on the basis of Contractor's
costs, Operator shall have the right to audit Contractor's books and records
relating to such costs. Contractor agrees to maintain such books and records for
a period of one (1) year from the date such costs were incurred and to make such
books and records readily available to Operator at any reasonable time or times
within the period.

 

 



7

 

 

16. NO WAIVER EXCEPT IN WRITING

 

It is fully understood and agreed that none of the requirements of this Contract
shall be considered as waived by either party unless the same is done in
writing, and then only by the persons executing this Contract, or other duly
authorized agent or representative of the party.

 

17. FORCE MAJEURE

 

Except as provided in this Paragraph 17 and without prejudice to the risk of
loss, release and indemnity obligations under this Contract, each party to this
Contract Shall be excused from complying with the terms of this Contract, except
for the payment of monies when due, if and for so long as such compliance is
hindered or prevented by a Force Majeure Event. As used in this Contract, “Force
Majeure Event” includes: acts of God, action of the elements, wars (declared or
undeclared), Insurrection, revolution, rebellions or civil strife, piracy, civil
war or hostile action, terrorist acts, riots, strikes, differences with workmen,
acts of public enemies, federal or state laws, rules, regulations dispositions
or orders of any governmental authorities having jurisdiction in the premises or
of any other group, organization or informal association (whether or not
formally recognized as a government), inability to procure material, equipment
fuel or necessary labor in the open market, acute and unusual labor or material,
equipment or fuel shortages, or any other causes (except financial) beyond the
control of either party. Neither Operator nor Contractor shall be required
against its will to adjust any labor or similar disputes except in accordance
with applicable law. In the event that either party hereto is rendered unable,
wholly or in part, by any of these causes to carry out its obligation under this
Contract, it is agreed that such party shall give notice and details of Force
Majeure in writing to the other party as promptly as possible after its
occurrence. In such cases, the obligations of the party giving the notice shall
be suspended during the continuance of any inability so caused except that
Operator shall be obligated to pay to Contractor the Force Majeure Rate provided
for in Subparagraph 4.8 above.

 

18. GOVERNING LAW AND FORUM SELECTION:

 

This Contract shall be construed, governed, interpreted, enforced and litigated,
and the relations between the parties determined in accordance with the laws of
Wyoming. The parties agree that all claims or causes of action relating to or
arising from this contract/agreement shall be brought in either the Federal
District Court of the District of Wyoming or the State Courts of the Seventh
Judicial District Wyoming.

 

19. INFORMATION CONFIDENTIAL:

 

Upon written request by Operator, information obtained by Contractor in the
conduct of drilling operations on this well, including, but not limited to,
depth, formations penetrated, the results of coring, testing and surveying,
shall be considered confidential and shall not be divulged by Contractor or its
employees, to any person, firm, or corporation other than Operator's designated
representatives.

 

20. SUBCONTRACTS:

 

Either party may employ other contractors to perform any of the operations or
services to be provided or performed by it according to Exhibit "A".

 

21. ATTORNEY'S FEES

 

If this Contract is placed in the hands of an attorney for collection of any
sums due hereunder, or suit is brought on same, or sums due hereunder are
collected through bankruptcy or arbitration proceedings, then the prevailing
party shall be entitled to recover reasonable attorney's fees and costs.

 

22. CLAIMS AND LIENS:

 

Contractor agrees to pay all valid claims for labor, material, services, and
supplies to be furnished by Contractor hereunder, and agrees to allow no lien by
such third parties to be fixed upon the lease, the well, or other property of
the Operator or the land upon which said well is located.

 

23. ASSIGNMENT:

 

Neither party may assign this Contract without the prior written consent of the
other, and prompt notice of any such intent to assign shall be given to the
other party. In the event of such assignment. the assigning party shall remain
liable to the other party as a guarantor of the performance by the assignee of
the terms of this Contract. If any assignment is made that materially alters
Contractor's financial burden, Contractor's compensation shall be adjusted to
give effect to any increase or decrease in Contractor's operating costs.

 



8

 

 

 

24. NOTICES AND PLACE OF PAYMENT:

 

Notices, reports, and other communications required or permitted by this
Contract to be given or sent by one party to the other shall be delivered by
hand, mailed, digitally transmitted or telecopied to the address hereinabove
shown. All sums payable hereunder to Contractor shall be payable at its address
hereinabove shown unless otherwise specified herein.

 

25. CONTINUING OBLIGATIONS:

 

Notwithstanding the termination of this Contract, the parties shall continue to
be bound by the provisions of this Contract that reasonably require some action
or forbearance after such termination.

 

26. ENTIRE AGREEMENT:

 

This Contract constitutes the full understanding of the parties, and a complete
and exclusive statement of the terms of their agreement, and shall exclusively
control and govern all work performed hereunder. All representations, offers,
and undertakings of the parties made prior to the effective date hereof, whether
oral or in writing, are merged herein, and no other contracts, agreements or
work orders, executed prior to the execution of this Contract, shall in any way
modify, amend, alter or change any of the terms or conditions set out herein.

 

27. SPECIAL PROVISIONS:

 

 

 

28. ACCEPTANCE OF CONTRACT:

 

The foregoing Contract, including the provisions relating to indemnity, release
of liability and allocation of risk of Subparagraphs 4.9 and 6.3(c), Paragraphs
10 and 12, and Subparagraphs 14.1 through 14.12, is acknowledged, agreed to and
accepted by Operator this 30th day of March, 2015.



 

 



  OPERATOR: Virtus Oil and Gas         By: Rupert Ireland         SIGNATURE: /s/
Rupert Ireland         Title: CEO

 



The foregoing Contract, including the provisions relating to indemnity, release
of liability and allocation of risk of subparagraphs 4.9, 6.3(c), Paragraphs 10
and 12, and Subparagraphs 14.1 through 14.12, is acknowledged, agreed to and
accepted by Contractor this 30th day of March, 2015, which is the effective date
of this Contract, subject to rig availability, and subject to all of its terms
and provisions, with the understanding that it will not be binding upon Operator
until Operator has noted its acceptance, and with the further understanding that
unless said Contract is thus executed by Operator within _________ days of the
above date Contractor shall be in no manner bound by its signature thereto.

 

 

 



  CONTRACTOR: Energy Drilling LLC         By: /s/ Gary K. Smith        
SIGNATURE: Gary K. Smith         Title: CEO

 



 

 

 



9

 

 

EXHIBIT "A"

 

To Daywork Contract dated March 1, 2015

 

Operator Virtus Oil and Gas Contractor Energy Drilling, LLC

 

Well Name and Number Lone Pine 34-11-5- #5

 

SPECIFICATIONS AND SPECIAL PROVISIONS

 

1. CASING PROGRAM (See Paragraph 7)                     OPERATOR’S DISCRETION

 

   

Hole

Size

   

Casing

Size

    Weight     Grade   Approximate Setting Depth     Wait on Cement Time  
Surface   17 ½ in.   13 3/8 in.   54.5 lbs/ft.   K-55   700 ft.   Pre Set hrs
Intermediate   12 ¼ in.   9 5/8 in.   53.5 lbs/ft.   S-95    6000-7000 ft.   12
hrs       in.     in.     lbs/ft.         ft.   12 hrs       in.     in.    
lbs/ft.         ft.     hrs Production   7 7/8   in.   5 ½ in.   17 lbs/ft.  
L-80   13000 ft.     hrs Liner     in.     in.     lbs/ft.         ft.     hrs  
    in.     in.     lbs/ft.         ft.     hrs

 

2. MUD CONTROL PROGRAM (OPERATOR WILL PROVIDE MUD PROGRAM AND MUD ENGINEER)

 

OPERATOR’S DISCRETION

 

Depth Interval

(ft)

     

Weight

(lbs./gal.)

 

Viscosity

(Secs)

 

Water Loss

(cc)

From   To   Type Mud             0   700’                                      
                                                                 

 

Other mud specifications: Operator will furnish Mud Program and Mud Engineer
prior to commencement.

 

INSURANCE (See Paragraph 13)

 



3.1 Adequate Workers' Compensation Insurance complying with State Laws
applicable or Employers' Liability Insurance with limits of $1,000,000 covering
all of Contractor's employees working under this Contract.

 

3.2 Commercial (or Comprehensive) General Liability Insurance, including
contractual obligations as respects this Contract and proper coverage for all
other obligations assumed in this Contract. The limit shall be $ 1,000,000
combined single limit per occurrence for Bodily Injury and Property Damage.

 

3.3 Automobile Public Liability Insurance with limits of $1,000,000 for the
death or injury of each person and $1,000,000 for each accident; and Automobile
Public Liability Property Damage Insurance with limits of $1,000,000 for each
accident.

 

3.4 In the event operations are over water, Contractor shall carry in addition
to the Statutory Workers' Compensation Insurance, endorsements covering
liability under the Longshoremen's & Harbor Workers' Compensation Act and
Maritime liability including maintenance and cure with limits of $________ for
each death or injury to one person and $________ for any one accident.

 

3.5 Other insurance: _______________________________

 

 



10

 

 

4. EQUIPMENT, MATERIALS AND SERVICES TO BE FURNISHED BY CONTRACTOR:

 

The machinery, equipment, tools, materials, supplies, instruments, services and
labor hereinafter listed, including any transportation required for such items,
shall be provided at the well location at the expense of Contractor unless
otherwise noted by this Contract.

 

4.1 Drilling Rig

 

Complete drilling rig, designated by Contractor as its Rig No. 8, the major
items of equipment being:

 



Complete drilling rig, designated by Contractor as its Rig No. 8, the major
items of equipment being:

Drawworks: Make and Model See attached inventory

Engines: Make, Model, and H.P.

No. on Rig

Pumps: No. 1 Make, Size, and Power

No. 2 Make, Size, and Power

Mud Mixing Pump: Make, Size, and Power

Boilers: Number, Make, H.P. and W.P.

Derrick or Mast: Make, Size, and Capacity

Substructure: Size and Capacity

Rotary Drive: Type

Drill Pipe: Size ______ in. __________ ft.; Size: _____________ in. __________
ft.

Drill Collars: Number and Size



 

[image_001.gif] 

 

 

11

 



5. EQUIPMENT, MATERIALS AND SERVICES TO BE FURNISHED BY OPERATOR:

 

The machinery, equipment, tools, materials, supplies, instruments, services and
labor hereinafter listed, including any transportation required for such items,
shall be provided at the well location at the expense of Operator unless
otherwise noted by this Contract.

 



  5.1 Furnish and maintain adequate roadway and/or canal to location,
right-of-way, including rights-of-way for fuel and water lines, river crossings,
highway crossings, gates and cattle guards.   5.2 Stake location, clear and
grade location, and provide turnaround, including surfacing when necessary.  
5.3 Test tanks with pipe and fittings.   5.4 Mud storage tanks with pipe and
fittings.   5.5 Separator with pipe and fittings.   5.6 Labor and materials to
connect and disconnect mud tank, test tank, and separator.   5.7 Labor to
disconnect and clean test tanks and separator.   5.8 Drilling mud, chemicals,
lost circulation materials and other additives.   5.9 Pipe and connections for
oil circulating lines.   5.10 Labor to lay, bury and recover oil circulating
lines.   5.11 Drilling bits, reamers, reamer cutters, stabilizers and special
tools.   5.12 Contract fishing tool services and tool rental.   5.13 Wire line
core bits or heads, core barrels and wire line core catchers if required.   5.14
Conventional core bits, core catchers and core barrels.   5.15 Diamond core
barrel with head.   5.16 Cement and cementing service.   5.17 Electrical
wireline logging services.   5.18 Directional, caliper, or other special
services.   5.19 Gun or jet perforating services.   5.20 Explosives and shooting
devices.   5.21 Formation testing, hydraulic fracturing, acidizing and other
related services.   5.22 Equipment for drill stem testing.   5.23 Mud Logging
Services.   5.24 Sidewall coring service.   5.25 Welding service for welding
bottom joints of casing, guide shoe, float shoe, float collar and nipple up gas
buster/closed loop system in connection with installing of well head equipment.
(If Required)   5.26 Casing, tubing, liners, screen, float collars, guide and
float shoes and associated equipment.   5.27 Casing scratchers and centralizers.
  5.28 Well head connections and all equipment to be installed in or on well or
on the premises for use in connection with testing, completion and operation of
well.   5.29 Special or added storage for mud and chemicals.   5.30 Casing head,
API series, to conform to that shown for the blowout preventers specified in
Subparagraph 4.1 above.   5.31 Blowout preventer testing pack off and testing
services.   5.32 Replacement of BOP rubbers, elements and seals, if required,
after initial test.   5.33 Casing Thread Protectors and Casing Lubricants.  
5.34 H2S training and equipment as necessary or as required by law.   5.35 On
site Sewer System for Rig Manager’s Camp and Crews Camps   5.36 On Site Fresh
Water System for Rig Manager’s Camp and Crews Camps   5.37 Service Tank for fuel
for rig, and generator(s) for Man Camps.   5.38 EDR System Complete with Wildcat
Auto Driller, hook up, daily costs, and rig down.   5.39 Survey Tool.   5.40
Closed Loop System with Operator and Loader, hook up, rig up and rig down..  
5.41 Fuel for rig.   5.42 Clean Out of Mud Tanks and Fresh Water Tank at
conclusion of drilling, before release of rig.   5.43 Fencing.   5.44 Coring
Service with Technician.   5.45 Trenching.   5.46 Drill Pipe, Drill Collars,
Subs, and Kelly Inspection at the conclusion of project.   5.47 Cement.   5.48
Casing.   5.49 Geophysical Logging Support   5.50 Replacement of Mud Pump
Rubbers, Seals, Valve Rubbers and Valve Seals when drilling with Oil Based Mud.
     



 

 



12

 

 

6. EQUIPMENT, MATERIALS AND SERVICES TO BE FURNISHED BY DESIGNATED PARTY:

 

The machinery, equipment, tools, materials, supplies, instruments, services, and
labor listed as the following numbered items, including any transportation
required for such items unless otherwise specified, shall be provided at the
well location and at the expense of the party hereto as designated by an X mark
in the appropriate column.

 



   

To Be Provided By and

At The Expense Of

  Item Operator   Contractor 6.1 Cellar and Runways X     6.2 Ditches and
sumps………………...………………………………… X     6.3 Fuel (located at location provided by
Operator) ) X     6.4 Fuel Lines (length to service rig only)…………………..     X 6.5
Water at source, including required permits X     6.6 Water well, including
required permits X     6.7 Water lines, including required permits X     6.8
Water storage tanks  350 BBL capacity     X 6.9 Potable water
…………………………………………………………………………………. X     6.10 Labor to operate water well or water
pump (If Required) X     6.11 Maintenance of water well, (If Required) X    
6.12 Water Pump X     6.13 Fuel for water pump X     6.14 Mats for Substructure
    X 6.15 Transportation of Contractor's property:         Move in X       Move
out X     6.16 Materials for "boxing in" rig and derrick (Wind Walls)     X 6.17
Special strings of drill pipe and drill collars as follows:         If Required
  X                             6.18 Kelly joints, subs, elevators, tongs and
slips  and BOP rams for use with special         Drill pipe and freight (If
Required)………………..……………….. X     6.19 Drill pipe protectors for Kelly joint and
each joint
of drill pipe running inside of Surface Casing as required,
for use with normal strings of drill pipe X     6.20 Drill pipe protectors for
Kelly joint and drill pipe running
inside of Protection Casing (If Required) X     6.21 Rate of penetration
recording device Pason X     6.22 Extra labor for running and cementing casing
(Casing crews) X     6.23 Casing tools X     6.24 Power casing tongs X     6.25
Laydown and pickup machine X     6.26 Tubing tools X     6.27 Power tubing tong
X     6.28 Crew Boats, Number

N/A

a

    6.29 Service Barge N/A     6.30 Closed Loop System/w loader – Rig up, hook
up and rig down... X     6.31 Rat Hole X     6.32 Mouse Hole X     6.33 Reserve
Pits X     6.34 Upper Kelly Cock     X 6.35 Lower Kelly Valve     X 6.36 Drill
Pipe Safety Valve     X 6.37 Inside Blowout Preventer      X 6.38 Drilling hole
for or driving for conductor pipe X     6.39 Charges, cost of bonds for public
roads X     6.40 Portable Toilet X     6.41 Trash Receptacle X     6.42 Linear
Motion Shale Shaker     X 6.43 Shale Shaker Screens X     6.44 Mud Cleaner X    
6.45 Mud/Gas Separator X     6.46 Desander (Closed Loop System) If Required X  
  6.47 Desilter (Closed Loop System) If Required X      6.48 Degasser (Closed
Loop System) If Required X     6.49 Centrifuge (Closed Loop System) If Required
X     6.50 Rotating Head (If Required) X     6.51 Rotating Head Rubbers (If
Required) X     6.52 Hydraulic Adjustable Choke (If Required) X     6.53 Pit
Volume Totalizer   (If Required) X     6.54 Communication, type cellular        
X 6.55 Forklift  Operator furnishes fuel  RIG USE ONLY      X 6.56 Corrosion
Inhibitor for protecting drill string X     6.57 Drill Pipe, Collars, Sub &
Kelly  Inspection @ conclusion   X     6.58 Trenching   X     6.59 Coring
Equipment, bits, Services and Technician.   X     6.60 EDR with Wildcat Auto
Driller, hook up and daily costs.   X     6.61                       



 

7. OTHER PROVISION:

 

4.1 and 4.2: Mobilization and Demobilization:

 

A.In order to secure this contract the Contractor requires a deposit of
$100,000.00 (The Deposit), plus the estimated Mobilization

 

Dayrate and Mobilization Fee (4.1) for three days vat $11,900.00 per day. Total
of $245,700.00 to be wired before the end of the day of signing this contract.
Operator shall pay Contractor the Mobilization Fee and Mobilization Dayrate
(4.1) in advance prior to rig moving in. The Contractor shall not begin
Mobilization until the Deposit, Mobilization Fee and Mobilization Dayrate has
been paid in full. For any reason, if Operator cancels this contract before this
contract is fulfilled Operator shall forfeit this Deposit.

 

Breakdown of funds prior to Mobilization of Rig to the Loan Pine 34-11-5 #5 Well
site:

 



  Deposit 100,000.00   Mobilization 110,000.00   Mobilization Dayrate for 3 days
35,700.00         TOTAL $ 245,700.00



 

If Contractor (Energy Drilling, LLC) is able to secure a contract with a third
party Operator from the execution of this contract to the end of drilling of
said well, The Operator (Virtus Oil and “Gas) will be responsible for 50% of the
Demobilization Cost per the IADC Dayrate Contract Page 1 Paragraph 4.2 of
$110,000.00 which will be $55,000.00 this will be due and payable upon receipt
of invoice.

 

Energy Drilling, LLC or the Trucking Company is not responsible for any delays
beyond their control:

 

1) Weather related delays 2) Road Conditions 3) Road Closures 4) Traffic
Accidents

 

4.4 Page 1: Operating Dayrate:

 

Rig Dayrate per day $ 14,000.00

 

Subsistence per man 9 men @ $50.00 per 24 hour 450.00

 

 



13

 

 

 

4.4: Page 2:

 

ALL HORIZONTAL DRILLING IS AT THE SOLE DIRECTION AND RESPONSIBILITY OF THE
OPERATOR AND THEIR CONTRACTED AGENTS.

 

In the event the Contractor’s drill string or down hole equipment becomes lost
due to down hole conditions the Operator will immediately reimburse the
Contractor for the replacement value of such components.

 

5.0

 

The IADC Tour Sheets shall be filled out every twelve (12) hours. The Tour
Sheets shall be signed by the Operator and Contractors Representatives by 12:00
PM daily. After the Tour Sheets are approved by the Operators Representative,
all rights shall be waived to further question, negotiate, or request any type
of discounts or changes of any kind. Fully approved Tour Sheets shall be
maintained and included as part of this contract.

 

Contractor will invoice Operator at the end of each week (seven days) of which
the invoices will be paid in accordance with paragraph(s) 5.1 and 5.2 of this
Daywork Contract.

 

Only one pump will be ran below surface casing

Pumps will be ran at 85% of manufactures recommendations.

 

7.2 In the event extra labor is required each man will be billed out at $650.00
per day, upon written agreement between both parties.

 

In the event an extra Rig Manager is required or requested he will be billed out
at $1,200.00 per day. Upon written agreement between both parties.

 

These modifications are mutually agreed to by the parties and are supported by
legal consideration. The remaining terms of the Contract are unchanged by this
Addendum.

 

 

 

/s/ Rupert Ireland            30th March 2015   /s/ Gary K.
Smith               March 30, 2015 Operator/Virtus Oil and Gas  
Contractor/Energy Drilling, LLC Rupert Ireland, CEO   Gary K. Smith, CEO



 

 



14

 



 

EXHIBIT “B” (See Subparagraph 8.3)

 

The following clauses, when required by law, are incorporated in the Contract by
reference as if fully set out:

 

(1) The Equal Opportunity Clause prescribed in 41 CFR 60-1.4.

 

(2) The Affirmative Action Clause prescribed in 41 CFR 60-250.4 regarding
veterans and veterans of the Vietnam era.

 

(3) The Affirmative Action Clause for handicapped workers prescribed in 41 CFR
60-741.4.

 

(4) The Certification of Compliance with Environmental Laws prescribed in 40 CFR
15.20.

 

 

 

 

 



15





 

 

 

